There is no question whatsoever as to the sufficiency of the evidence to warrant convictions on both the remaining indictments. None of the other assignments of error is based on an exception (see Commonwealth v. Ferguson, 3 Mass. App. Ct. 796 [1975]), and there is nothing in the record (or in the probation report marked for identification) to suggest that a “ ‘substantial risk of a miscarriage of justice’ (Commonwealth v. Freeman, 352 Mass. 556, 564 [1967]) will result from our following the usual rule of refusing to pass on exceptions not taken (Commonwealth v. Foley, 358 Mass. 233, 236 [1970]; Commonwealth v. Underwood, 358 Mass. 506, 509-510 [1970]).” Commonwealth v. O’Neil, 3 Mass. App. Ct. 768 (1975).

Judgments affirmed.